UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6768


KEITH EARL GODWIN,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00410-RAJ-DEM)


Submitted:   August 18, 2014                 Decided:   August 22, 2014


Before SHEDD and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith Earl Godwin, Appellant Pro Se.     John Watkins Blanton,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith Earl Godwin seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying     relief        on     his    28     U.S.C.      § 2254     (2012)       petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate           of         appealability.            28      U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue     absent     “a        substantial      showing       of     the    denial    of     a

constitutional       right.”            28     U.S.C.      § 2253(c)(2).           When    the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,      537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Godwin has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                                2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3